Citation Nr: 1454072	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability, including hepatitis C, to include as secondary to a service-connected disability.

2.  Entitlement to a disability rating greater than 30 percent for service-connected ulcerative colitis.

3.  Entitlement to a disability rating greater than 30 percent for service-connected mixed anxiety-depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In December 2010, the Veteran testified at a personal hearing over which a RO Decision Review Officer presided.  A transcript of that hearing has been associated with the claims file.  

The issues before the Board include service connection for a liver disability.  The Veteran has also claimed cirrhosis and hepatitis C.  A claimant may satisfy the requirement of reporting a disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  As such, the Board has recharacterized the issue on appeal as set forth above so as to provide the most favorable review of the Veteran's claim in keeping with the holding in Brokowski and Clemons.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of service connection for a liver disability is addressed in the remand that follows the decision below.


FINDINGS OF FACT

1.  The service-connected ulcerative colitis is manifested by abdominal pain with diarrhea up to ten times daily, without evidence of malnutrition.

2.  Resolving reasonable doubt in the Veteran's favor, over the course of the claim period, the service-connected mixed anxiety-depressive disorder has been manifested by moderate symptoms causing reduced reliability and production.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent for ulcerative colitis have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.114 Diagnostic Codes 7319, 7323 (2014).

2.  The criteria for a 50 percent disability rating for service-connected mixed anxiety-depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in November 2008, January 2009, and March 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate her claims.  She was told what information that she needed to provide, and what information and evidence that VA would attempt to obtain.  She was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased compensation claims, the VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on her own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disabilities, and the effect that the worsening has on her employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that she could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Ulcerative Colitis 

The Veteran's ulcerative colitis and has been rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7323.  Under this diagnostic code provision, ulcerative colitis is rated at 30 percent when it is moderately severe; with frequent exacerbations.  A 60 percent disability rating is warranted when it is severe; with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent disability rating is warranted when ulcerative colitis is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

The Board notes that the Veteran's disability had previously been characterized as irritable bowel syndrome and had been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, which provides the rating criteria for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under this diagnostic code provision, the maximum 30 percent disability rating is assigned when irritable colon syndrome is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single disability rating will be assigned under the diagnostic code provision that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran's claim for an increased disability rating was received in November 2008.  In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of the preceding October 2005 rating decision, there is no evidence received within one year which relates to the service-connected ulcerative colitis (then characterized as irritable bowel syndrome).  Thus, with respect to the Veteran's claim seeking an increased disability rating, the March 2009 rating action is the proper rating decision on appeal.

VA outpatient treatment records dated from November 2007 to January 2009 show that the Veteran was treated intermittently for symptoms associated with her disability.  She generally reported having diarrhea three to 10 times per day.  She was diagnosed with chronic diarrhea, probable irritable bowel syndrome.

A VA examination report dated in December 2008 shows that the Veteran was said to have symptoms of nausea, diarrhea, and abdominal pain.  She indicated that she would experience severe diarrhea three to 10 times daily that was constant.  She reported having both weight gain and loss.  She described the abdominal pain as mild, on and off all day, and sometimes at night.  She also reported experiencing abdominal cramps about 10 to 30 times per day.  There was no ulcerative colitis.   There was no evidence of malnutrition, debility, or anemia.  There was evidence of weight loss.  The diagnosis was irritable bowel syndrome.

A VA examination report dated in March 2009 shows that the Veteran reported having diarrhea three to 10 times daily.  She denied abdominal pain, cramping, or blood or mucous in the stool.  She denied taking medication for her symptoms.

VA outpatient treatment records dated from January 2009 to March 2010 show that the Veteran was treated intermittently for symptoms associated with her disability.  She generally reported having diarrhea three to 10 times per day.  She reported an intolerance to a high fiber diet, and that she would opt for a diet of high fatty foods.  By February 2010, her symptoms had suggested a diagnosis of ulcerative colitis.

A VA examination report dated in March 2010 shows that the Veteran reported continued diarrhea three to 10 times per day exacerbated by stress.  She stated that she would have chronic abdominal pain around the umbilicus until eating.  She also reported daily abdominal distress and cramps that would occur for several minutes until bowels were evacuated.  Physical examination revealed no evidence of malnutrition, debility, anemia, weight loss, or weigh gain.  Abdominal pain was described as generalized tenderness around the umbmilicus and lower abdomen.  The diagnosis was irritable bowel syndrome and the examiner noted that the diagnosis had progressed to ulcerative colitis.  The examiner added that the disability had a moderate to severe effect (progressive in nature) on the Veteran's usual occupation and daily activities.

During her December 2010 RO hearing, the Veteran reported having diarrhea, 
stomach pain, and stomach cramps usually five to 10 times per day.  She added that she would be weak with no energy.  She also indicated that she would eat regularly in an effort to keep her energy up.  She was not taking medication for her symptoms.  She indicated that she was working in a sedentary job, but that her symptoms had affected her performance.  She also noted that she had recently been without work for 17 months because of her symptoms.

A VA examination report dated in February 2011 shows that the Veteran reported continued diarrhea three to 10 times per day that was much worse when she was under stress.  She denied rectal bleeding, but noted that three or four times per year she would have trace incontinence without the need for absorbent material.  The diagnosis, in pertinent part, was ulcerative colitis with daily symptoms, untreated.

VA outpatient treatment records dated from April 2012 to July 2014 show that the Veteran continued to have chronic diarrhea and ulcerative colitis noted as active problems.

Having considered the medical evidence of record, along with the statements of the Veteran, the Board finds that the criteria for a disability rating greater than 30 percent for ulcerative colitis have not been met.  In this regard, over the entire period on appeal, the Veteran's disability has been manifested primarily by chronic diarrhea, with accompanying abdominal pain, cramps, and weakness.  Under Diagnostic Code 7323, a 30 percent disability rating is assigned for moderately severe ulcerative colitis with frequent exacerbations.  The next higher (60 percent) disability rating is not warranted unless there is evidence of severe ulcerative colitis with numerous attacks a year and malnutrition, the health only fair during remissions.  While the Veteran's diarrhea, at times, has been characterized as severe, there is no evidence at any time that her disability has resulted in malnutrition.  The evidence of record has consistently shown that the Veteran is able to eat on a regular basis.  The rating criteria in this instance is worded in the conjunctive with the use of the word "and" in identifying the requirements for a 60 percent disability rating.   In order to meet the criteria, the ulcerative colitis must be manifested by both severe ulcerative colitis and malnutrition.  Each of the specified criteria must be present to warrant the specified percentage requirements.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  As such, the Board finds that a disability rating greater than 30 percent for ulcerative colitis under Diagnostic Code 7323 have not been met.

The Board has considered whether the Veteran's disability warrants a higher disability rating under any other applicable diagnostic code provision.  As noted above, her disability was previously characterized as irritable bowel syndrome and had been rated under Diagnostic Code 7319 which provides the criteria for rating irritable colon syndrome.  However, under this diagnostic code provision, the maximum available disability rating is 30 percent.  Rating the Veteran's disability under this diagnostic code provision would not provide her with a greater benefit.  Moreover, as noted, Diagnostic Codes 7319 and 7323 may not be combined with each other, but rather a single disability rating will be assigned reflecting the predominant disability picture, which in this case is ulcerative colitis.

Additionally, the Board has considered the statements of the Veteran as to the extent of her current symptoms.  She is certainly competent to report that her symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased disability rating, VA must consider the factors enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Based upon the guidance of the Court in Hart, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms have remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.

For the aforementioned reasons, the Board finds that the weight of the evidence is against a finding of a disability rating greater than 30 percent for service-connected ulcerative colitis.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Mixed Anxiety-Depressive Disorder

The Veteran's service-connected mixed anxiety-depressive disorder has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014), which provides the rating criteria for major depressive disorder.  Major depressive disorder is rated, just as anxiety is, under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 50 percent disability rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2014).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Veteran's claim for an increased disability rating was received in November 2008.  A review of the Veteran's claims file reveals that following the issuance of the preceding October 2005 rating decision, there is no evidence received within one year which relates to the service-connected psychiatric disorder.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the March 2009 rating action is the proper rating decision on appeal.  See Buie, 24 Vet. App. at 251-52.

VA outpatient treatment records dated from November 2007 to January 2009 shows that the Veteran was treated intermittently for symptoms associated with her service-connected psychiatric disorder.  She indicated that she had not been taking any medications for her psychiatric disorder.  She described experiencing disturbances of motivation and difficulty in establishing healthy relationships.  She noted that she was employed full time.

A VA examination report dated in December 2008 shows that the Veteran reported difficulty being around people.  She lived alone and had not dated in 10 years.  She felt safe only when alone.  She noted having many gastrointestinal problems that she felt were related to her anxiety.  She would have difficulty making herself do things, stating that she could only do about 15 minutes of work at a time.  She also had a difficult time getting up on weekends.  She could not handle confrontations, suspense, or uncertainty.  Her symptoms were said to include a lack of motivation,  social anxiety, crying spells, sleep disturbance, shortness of breath, increased heart rate, and physical tension.  She was currently employed as a project manager.  Mental status examination revealed problems with communication, at work mostly.  She would be very careful about what she would say and write, often rehearsing it ahead of time.  This would cause her to be vigilant to what she was doing at work.  It also led her to choose a job that mainly involved working alone and communicating by telephone or e-mail.  She reported having very little of a social life, mainly because she felt uncomfortable around others.  She did not have delusions, hallucinations, or suicidal or homicidal thoughts.  She did display inappropriate behavior which she described as an incident in which she set the bushes on fire in front of her house.  She described being fanatical about her hygiene and balancing her checkbook; she was more lax about cleaning.  She would only run errands when she absolutely must.  She was said to have memory loss or impairment.  She described that she would constantly "type in [her] head," meaning that when listening to people or when talking or thinking, she would imagine the letters of the words being typed out.  She described this as a "mental brake" that prevented her from thinking.  At times, she would retype a sentence over and over in her head.  She did not have any irrelevant, illogical, or obscure speech patterns.  She did have mild to moderate panic attacks that would last 15 to 20 minutes on average and which had occurred three to four times over a period of several years.

She was also noted to have daily moderate to severe depression or depressed mood.  She would have to push herself every step of the way at work.  She stated that she did not have much of a social life, but this was mainly because she did not enjoy being around people.  She experienced constant moderate anxiety that would cause her to not want to be around others.  She had impaired impulse control and nightly moderate sleep impairment.  The diagnosis was mixed anxiety-depressive disorder.  A GAF of 51 was assigned.  

The examiner added that although the Veteran was currently working full time, her ability to work was impaired overall.  She reported that the main reason she had been able to keep her job was that she was mainly communicating with people through the phone and e-mail.  Her work history, characterized by several short-lived jobs, illustrated that she was unable to maintain work that involved social interaction.  This comprised the large majority of available employment options. Even with the limited amount of contact that she currently had at work, she reported problems with attention and concentration, such as in keeping track of important tasks and deadlines.  She also reported very limited motivation to complete her job duties, which required that she constantly push herself through each task.  She stated that she was drained when her work day was over, since it would take a lot out of her.

During her December 2010 hearing, the Veteran described experiencing generalized anxiety, depression, and sleep disturbance.  She noted that there would be times that she would just want to die.  She added that she did not take medication for her symptoms because she had a strong sensitivity to medication.

A VA examination report dated in January 2011 shows that the Veteran described depression, anxiety, isolation, and sleep disturbance.  Mental status examination revealed that the Veteran was oriented in all spheres.  There was no impairment of thought process, delusions, hallucinations, or suicidal or homicidal thoughts.  She was able to maintain minimal personal hygiene and other basic activities of daily living.  Memory was said to be getting worse as was her ability to concentrate.  She denied obsessive or ritualistic behavior.  Speech was within normal limits.  She denied panic attacks but reported consistent medium grade anxiety on a daily basis.  She rated her depression as a five on a scale of 10.  Her mood was described as typically being anxious to a degree of six to 10 on a scale of 10.  She would be sad, but not all day every day.  There was no significant impairment of impulse control.  Fatigue, loss of energy, poor concentration, and indecisiveness were also noted.  The diagnosis was posttraumatic stress disorder (PTSD), conversion disorder with motor symptom (diarrhea), secondary to unresolved feelings regarding the death of her Air Force patient, and mixed anxiety disorder.  A GAF of 55 was assigned.

The examiner added that the Veteran's emotional constriction, anxiety, and obsessive tendencies interfered with her ability to communicate clearly with others in employment situations or to form close relationships.  She was said to always prefer a work situation where she did not have to work with a lot of people.  She does well when working by herself as she would become anxious around others.  Her symptoms were said to result in deficiencies in work, family relations, thinking, and mood.  Her symptoms were said to require treatment with medication but this was said to be limited given other medical complications.

VA outpatient treatment records dated from April 2012 to July 2014 show that the Veteran had a history of a psychiatric disorder.  The records show intermittent reported symptoms of depression and sleep disturbance.

In correspondence received in May 2014, the Veteran reported ongoing symptoms associated with her psychiatric disorder.  She indicated that her anxiety made it difficult for her to undergo additional psychiatric evaluation.

In light of the nature of the Veteran's disability, the Board will focus on the Veteran's specific ongoing symptoms as described by the Veteran as well as the symptoms identified on examination.  In order to meet the criteria for the next higher 50 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  In this regard, the Veteran has consistently exhibited near constant anxiety, depression, and sleep disturbance.  She has also exhibited intermittent obsessive behavior, panic attacks, and decreased memory.  The evidence also suggests difficulty in establishing and maintaining effective relationships.  Although she did not exhibit all of the symptomatology typically consistent with a 50 percent disability rating, resolving reasonable doubt in her favor, the Board finds that overall, her disability picture meets the criteria for a 50 percent disability rating.  See Mauerhan, 16 Vet. App. at 442 .

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 50 percent may be assigned.  A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The evidence of record demonstrates that the Veteran is not entitled to a 70 percent disability rating as the evidence does not show deficiencies in most areas due to symptoms akin to suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  In this regard, she has been able to maintain employment, albeit the type that allows her to work independently.  The medical evidence of record has also not shown total occupational and social impairment.  Additionally, it has not been shown that the disability results in gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected psychiatric disorder over the course of this appeal warrants a 50 percent disability rating, and no higher.

The Board has considered the statements of the Veteran as to the extent of her symptoms over the course of the entire claim period.  She is certainly competent to report that her symptoms are worse.  See Layno, 6 Vet. App. at 470.  In evaluating a claim for an increased schedular rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 50 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim , however, there appears to be no identifiable period of time since the date of claim during which an additional staged rating for the psychiatric disorder would be warranted. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's ulcerative colitis and psychiatric disorders do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's ulcerative colitis and psychiatric disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for higher ratings, but as has been discussed above, the ratings assigned herein are appropriate.  In this regard, as a result of this decision, the psychiatric disorder has been awarded an increased disability rating of 50 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Total Disability Rating Based On Individual Unemployability (TDIU)

Finally, a TDIU is an element of all appeals for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16. 

In this case, the evidence of record shows that the Veteran was employed full time, and there has been no suggestion that either disability cause unemployability.  Consideration of a TDIU is, therefore, not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  Further consideration of entitlement to a TDIU is, therefore, not required.


ORDER

A disability rating greater than 30 percent for service-connected ulcerative colitis is denied.

A 50 percent disability rating for service-connected mixed anxiety-depressive disorder is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran asserts that she has a liver disability that is manifested as a result of her period of active service.  Specifically, she has been diagnosed with cirrhosis of the liver as well as chronic active hepatitis with moderate macrosteatosis.  In December 2008 and January 2009, it is noted a liver biopsy revealed chronic hepatitis with early cirrhosis and focal steatosis (clinical hepatitis C).  The Veteran has asserted that her liver disorder (hepatitis C) was manifested as a result of her four years of active service being exposed to blood products as a nurse in the emergency room and intensive care unit.  She has also asserted that her liver disorder is secondary to a service-connected disability, to specifically include the ulcerative colitis.

A VA examination report dated in March 2009 shows that the Veteran was diagnosed with early cirrhosis which the examiner concluded was at least as likely as not secondary to non-alcoholic steato hepatitis.  The examiner also concluded that the cirrhosis was more likely secondary to non-alcoholic steato hepatitis, and not related to her irritable bowel syndrome as there was no relationship between irritable bowel syndrome and cirrhosis.  The Board finds that this opinion is inadequate as the VA examiner did not comment on the December 2008 findings of chronic hepatitis with early cirrhosis and focal steatosis (clinical hepatitis C), to include whether this finding constituted a diagnosis of hepatitis C, and if so, the likelihood that such is the result of her exposure to blood products in service.  The Board recognizes that in February 2011, a VA examiner determined that there was no indication of hepatitis C by testing.  However, that examiner did not comment on the prior findings of hepatitis C during the course of the appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, the VA examiner did not provide an opinion as to whether the Veteran's service-connected irritable bowel syndrome and/or psychiatric disorder have aggravated a liver disability.  Moreover, there is no opinion as to the possible relationship between the currently diagnosed ulcerative colitis and the liver disability.  In this regard, the Board notes that the rating criteria of Diagnostic Code 7323 for ulcerative colitis suggest that a 100 percent disability rating would be warranted where ulcerative colitis results in serious complications such as liver abscesses.  38 C.F.R. § 114, Diagnostic Code 7323 (2014).  In light of this implication of a possible relationship between ulcerative colitis and subsequently developing a liver disability, the Board finds that an opinion should be provided as to whether the Veteran's ulcerative colitis either (a) caused or (b) aggravates her liver disability.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for her asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction should ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction should thereafter forward the Veteran's entire claims file, to include a copy of this remand, to a VA physician with appropriate expertise in liver disorders, so as to obtain an opinion as to the precise nature and etiology of the asserted liver disability.

Following review of the entire claims file, the examiner is requested to record the full history of the claimed liver disability, including the Veteran's account of symptomatology.  

The examiner is requested to diagnose any current liver disorder(s), to include whether the Veteran has had a diagnosis of hepatitis C over the course of the claim period on appeal.  In doing so, the examiner must comment on the December 2008 and January 2009 findings of clinical hepatitis C.  (If the examiner disagrees with such an assessment, reasons for the disagreement should be set forth.)

The examiner must then state whether it is at least as likely as not that any diagnosed condition(s):

(a) is/are related to the Veteran's period of active service, to include in-service duties as an emergency room and as an intensive care unit nurse;

(b) had its onset in-service; 

(c) was manifested to a compensable degree within one year of separation from active service; or

(d) either (i) was caused (in whole or in part) or (ii) is aggravated (permanently worsened), at least in part, by one or more of the Veteran's service-connected disabilities (ulcerative colitis, irritable bowel syndrome, and/or mixed anxiety-depressive disorder. 

If the Veteran's liver disability has been made worse by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be given.

The absence of evidence of treatment for a specific liver disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the examiner or the agency of original jurisdiction finds that a new examination is necessary, efforts shall be undertaken to have the Veteran scheduled for a VA examination.

3.  The agency of original jurisdiction should thereafter review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction should then readjudicate the Veteran's claim.  If a benefit sought on appeal remains denied, she and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


